Exhibit 10.6

 



INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”), dated as of ____________________,
is by and between Jones Soda Co., a Washington corporation (the “Company”), and
_________________ (“Indemnitee”).

 

WHEREAS, Indemnitee is currently a director and/or officer of the Company, or
the Company expects Indemnitee to join the Company as a director and/or an
officer;

 

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;

 

WHEREAS, the board of directors of the Company (the “Board”) has determined that
enhancing the ability of the Company to retain and attract as directors and
officers the most capable persons is in the best interests of the Company and
that the Company therefore should seek to assure such persons that
indemnification and insurance coverage is available; and

 

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s service,
or continued service as a director and/or officer of the Company and to enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to the Company’s
Articles of Incorporation or Bylaws (collectively, the “Constituent Documents”),
any change in the composition of the Board or any change in control or business
combination transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of, and the advancement of Expenses
(as defined in Section 1(e) below) to, Indemnitee as set forth in this Agreement
and, to the extent insurance is maintained, for the coverage, or continued
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies.

 

NOW, THEREFORE, in consideration of the foregoing and the Indemnitee’s agreement
to provide services, or continue to provide services, to the Company, the
parties agree as follows:

 

1.              Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

 

(a)            “Beneficial Owner” has the meaning given to the term “beneficial
owner” in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

(b)            “Change in Control” means the occurrence after the date of this
Agreement of any of the following events:

 

(i)             any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 30% or more of the
Company’s then outstanding Voting Securities unless the change in relative
Beneficial Ownership of the Company’s securities by any Person results solely
from a reduction in the aggregate number of outstanding shares of securities
entitled to vote generally in the election of directors;

 



 

 

 

(ii)            the consummation of a reorganization, merger or consolidation,
unless immediately following such reorganization, merger or consolidation, all
of the Beneficial Owners of the Voting Securities of the Company immediately
prior to such transaction beneficially own, directly or indirectly, more than
50% of the combined voting power of the outstanding Voting Securities of the
entity resulting from such transaction;

 

(iii)          during any period of two consecutive years, not including any
period prior to the execution of this Agreement, individuals who at the
beginning of such period constituted the Board (including for this purpose any
new directors whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved) cease for any reason to constitute at least a majority of the Board;
or

 

(iv)          the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets.

 

(c)            “Claim” means:

 

(i)             any threatened, pending or completed action, suit, proceeding or
alternative dispute resolution mechanism, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law; or

 

(ii)            any inquiry, hearing or investigation that Indemnitee determines
might lead to the institution of any such action, suit, proceeding or
alternative dispute resolution mechanism.

 

(d)            “Disinterested Director” means a director of the Company who is
not and was not a party to the Claim in respect of which indemnification is
sought by Indemnitee.

 

(e)            “Expenses” means any and all expenses, including attorneys’ and
experts’ fees, court costs, transcript costs, travel expenses, duplicating,
printing and binding costs, telephone charges, and all other costs and expenses
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, be a witness or
participate in, any Claim. Expenses also shall include (i) Expenses incurred in
connection with any appeal resulting from any Claim, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent, and (ii) for purposes
of Section 5 only, Expenses incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.

 

(f)             “Expense Advance” means any payment of Expenses advanced to
Indemnitee by the Company pursuant to Section 4 or Section 5 hereof.

 

(g)            “Indemnifiable Event” means any event or occurrence, whether
occurring before, on or after the date of this Agreement, related to the fact
that Indemnitee is or was a director, officer, employee or agent of the Company
or any subsidiary of the Company, or is or was serving at the request of the
Company as a director, officer, employee, member, manager, trustee or agent of
any other corporation, limited liability company, partnership, joint venture,
trust or other entity or enterprise (collectively with the Company,
“Enterprise”) or by reason of an action or inaction by Indemnitee in any such
capacity (whether or not serving in such capacity at the time any Loss is
incurred for which indemnification can be provided under this Agreement).

 



2

 

 

(h)            “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
performs, nor in the past five years has performed, services for either: (i) the
Company or Indemnitee (other than in connection with matters concerning
Indemnitee under this Agreement or of other indemnitees under similar
agreements) or (ii) any other party to the Claim giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any Person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

(i)             “Losses” means any and all Expenses, damages, losses,
liabilities, judgments, fines, penalties (whether civil, criminal or other),
ERISA excise taxes, amounts paid or payable in settlement, including any
interest, assessments, any federal, state, local or foreign taxes imposed as a
result of the actual or deemed receipt of any payments under this Agreement and
all other charges paid or payable in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness or participate in, any Claim.

 

(j)             “Person” means any individual, corporation, firm, partnership,
joint venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity and includes the meaning set
forth in Sections 13(d) and 14(d) of the Exchange Act.

 

(k)            “Standard of Conduct Determination” shall have the meaning
ascribed to it in Section  9(b) below.

 

(l)             “Voting Securities” means any securities of the Company that
vote generally in the election of directors.

 

(m)          “Washington Court” shall have the meaning ascribed to it in Section
9(e) below.

 

2.              Services to the Company. Indemnitee agrees to serve or continue
to serve as a director or officer of the Company for so long as Indemnitee is
duly elected or appointed or until Indemnitee tenders his or her resignation or
is no longer serving in such capacity. This Agreement shall not be deemed an
employment agreement between the Company (or any of its subsidiaries or
Enterprise) and Indemnitee. Indemnitee specifically acknowledges that his or her
employment with or service to the Company or any of its subsidiaries or
Enterprise, as applicable, is at will and Indemnitee may be discharged at any
time for any reason, with or without cause, except as may be otherwise provided
in any written employment agreement between Indemnitee and the Company (or any
of its subsidiaries or Enterprise), other applicable formal severance policies
duly adopted by the Board or, with respect to service as a director or officer
of the Company, by the Company’s Constituent Documents or Washington law. This
Agreement shall continue in force after Indemnitee has ceased to serve as a
director or officer of the Company or, at the request of the Company, of any of
its subsidiaries or Enterprise, as provided in Section 12 hereof.

 

3.              Indemnification. Subject to Section 9 and Section 10 of this
Agreement, the Company shall indemnify Indemnitee, to the fullest extent
permitted by the laws of the State of Washington in effect on the date hereof,
or as such laws may from time to time hereafter be amended to increase the scope
of such permitted indemnification, against any and all Losses if Indemnitee was
or is or becomes a party to or participant in, or is threatened to be made a
party to or participant in, any Claim by reason of or arising in part out of an
Indemnifiable Event, including, without limitation, Claims brought by or in the
right of the Company, Claims brought by third parties, and Claims in which
Indemnitee is solely a witness.

 



3

 

 

4.              Advancement of Expenses. Indemnitee shall have the right to
advancement by the Company, prior to the final disposition of any Claim by final
adjudication to which there are no further rights of appeal, of any and all
Expenses actually and reasonably paid or incurred by Indemnitee in connection
with any Claim arising out of an Indemnifiable Event. Indemnitee’s right to such
advancement is not subject to the satisfaction of any standard of conduct.
Without limiting the generality or effect of the foregoing, within 30 days after
any request by Indemnitee, the Company shall, in accordance with such request,
(a) pay such Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds
in an amount sufficient to pay such Expenses, or (c) reimburse Indemnitee for
such Expenses. In connection with any request for Expense Advances, Indemnitee
shall not be required to provide any documentation or information to the extent
that the provision thereof would undermine or otherwise jeopardize
attorney-client privilege. In connection with any request for Expense Advances,
Indemnitee shall execute and deliver to the Company an undertaking (which shall
be accepted without reference to Indemnitee’s ability to repay the Expense
Advances), in the form attached hereto as Exhibit A, to repay any amounts paid,
advanced, or reimbursed by the Company for such Expenses to the extent that it
is ultimately determined, following the final disposition of such Claim, that
Indemnitee is not entitled to indemnification hereunder. Indemnitee’s obligation
to reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon.

 

5.              Indemnification for Expenses in Enforcing Rights. To the fullest
extent allowable under applicable law, the Company shall also indemnify against,
and, if requested by Indemnitee, shall advance to Indemnitee subject to and in
accordance with Section 4, any Expenses actually and reasonably paid or incurred
by Indemnitee in connection with any action or proceeding by Indemnitee for (a)
indemnification or reimbursement or advance payment of Expenses by the Company
under any provision of this Agreement, or under any other agreement or provision
of the Constituent Documents now or hereafter in effect relating to Claims
relating to Indemnifiable Events, and/or (b) recovery under any directors’ and
officers’ liability insurance policies maintained by the Company, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification or insurance recovery, as the case may be. However, in the event
that Indemnitee is ultimately determined not to be entitled to such
indemnification or insurance recovery, as the case may be, then all amounts
advanced under this Section 5 shall be repaid. Indemnitee shall be required to
reimburse the Company in the event that a final judicial determination is made
that such action brought by Indemnitee was frivolous or not made in good faith.

 

6.              Partial Indemnity. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for a portion of any Losses
in respect of a Claim related to an Indemnifiable Event but not for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.

 

7.              Notification and Defense of Claims.

 

(a)            Notification of Claims. Indemnitee shall notify the Company in
writing as soon as practicable of any Claim which could relate to an
Indemnifiable Event or for which Indemnitee could seek Expense Advances,
including a brief description (based upon information then available to
Indemnitee) of the nature of, and the facts underlying, such Claim. The failure
by Indemnitee to timely notify the Company hereunder shall not relieve the
Company from any liability hereunder unless and to the extent such failure
materially prejudices the Company. If at the time of the receipt of such notice,
the Company has directors’ and officers’ liability insurance in effect under
which coverage for Claims related to Indemnifiable Events is potentially
available, the Company shall give prompt written notice to the applicable
insurers in accordance with the procedures set forth in the applicable policies.
The Company shall provide to Indemnitee a copy of such notice delivered to the
applicable insurers, and copies of all subsequent correspondence between the
Company and such insurers regarding the Claim, in each case substantially
concurrently with the delivery or receipt thereof by the Company.

 



4

 

 

(b)            Defense of Claims. The Company shall be entitled to participate
in the defense of any Claim relating to an Indemnifiable Event at its own
expense and, except as otherwise provided below, to the extent the Company so
wishes, it may assume the defense thereof with counsel reasonably satisfactory
to Indemnitee. After notice from the Company to Indemnitee of its election to
assume the defense of any such Claim, the Company shall not be liable to
Indemnitee under this Agreement or otherwise for any Expenses subsequently
directly incurred by Indemnitee in connection with Indemnitee’s defense of such
Claim other than reasonable costs of investigation or as otherwise provided
below. Indemnitee shall have the right to employ its own legal counsel in such
Claim, but all Expenses related to such counsel incurred after notice from the
Company of its assumption of the defense shall be at Indemnitee’s own expense;
provided, however, that if (i) Indemnitee’s employment of its own legal counsel
has been authorized by the Company, (ii) Indemnitee has reasonably determined
upon the advice of counsel that there may be a conflict of interest between
Indemnitee and the Company in the defense of such Claim, (iii) after a Change in
Control, Indemnitee’s employment of its own counsel has been approved by the
Independent Counsel or (iv) the Company shall not in fact have employed counsel
to assume the defense of such Claim, then Indemnitee shall be entitled to retain
its own separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any such Claim) and all Expenses related to such
separate counsel shall be borne by the Company.

 

8.              Procedure upon Application for Indemnification. In order to
obtain indemnification pursuant to this Agreement, Indemnitee shall submit to
the Company a written request therefor, including in such request such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification following the final disposition of the Claim,
provided that documentation and information need not be so provided to the
extent that the provision thereof would undermine or otherwise jeopardize
attorney-client privilege. Indemnification shall be made insofar as the Company
determines Indemnitee is entitled to indemnification in accordance with Section
9 below.

 

9.              Determination of Right to Indemnification.

 

(a)            Mandatory Indemnification; Indemnification as a Witness.

 

(i)             To the extent that Indemnitee shall have been successful on the
merits or otherwise in defense of any Claim relating to an Indemnifiable Event
or any portion thereof or in defense of any issue or matter therein, including
without limitation dismissal without prejudice, Indemnitee shall be indemnified
against all Losses relating to such Claim in accordance with Section 3 to the
fullest extent allowable by law, and no Standard of Conduct Determination (as
defined in Section 9(b)) shall be required.

 

(ii)            To the extent that Indemnitee’s involvement in a Claim relating
to an Indemnifiable Event is to prepare to serve and serve as a witness, and not
as a party, the Indemnitee shall be indemnified against all Losses incurred in
connection therewith to the fullest extent allowable by law and no Standard of
Conduct Determination (as defined in Section 9(b)) shall be required.

 

(b)            Standard of Conduct. To the extent that the provisions of Section
9(a) are inapplicable to a Claim related to an Indemnifiable Event that shall
have been finally disposed of, any determination of whether Indemnitee has
satisfied any applicable standard of conduct under Washington law that is a
legally required condition to indemnification of Indemnitee hereunder against
Losses relating to such Claim and any determination that Expense Advances must
be repaid to the Company (a “Standard of Conduct Determination”) shall be made
as follows:

 



5

 

 

(i)             if no Change in Control has occurred, (A) by a majority vote of
the Disinterested Directors, even if less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum or (C) if there are no
such Disinterested Directors, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee; and

 

(ii)            if a Change in Control shall have occurred, (A) if the
Indemnitee so requests in writing, by a majority vote of the Disinterested
Directors, even if less than a quorum of the Board or (B) otherwise, by
Independent Counsel in a written opinion addressed to the Board, a copy of which
shall be delivered to Indemnitee.

The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within 30 days of such request, any and all Expenses incurred by
Indemnitee in cooperating with the person or persons making such Standard of
Conduct Determination.

 

(c)            Making the Standard of Conduct Determination. The Company shall
use its reasonable best efforts to cause any Standard of Conduct Determination
required under Section 9(b) to be made as promptly as practicable. If the person
or persons designated to make the Standard of Conduct Determination under
Section 9(b) shall not have made a determination within 30 days after the later
of (A) receipt by the Company of a written request from Indemnitee for
indemnification pursuant to Section  8 (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, then Indemnitee shall be
deemed to have satisfied the applicable standard of conduct; provided that such
30-day period may be extended for a reasonable time, not to exceed an additional
30 days, if the person or persons making such determination in good faith
requires such additional time to obtain or evaluate information relating
thereto. Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of any
Claim.

 

(d)            Payment of Indemnification. If, in regard to any Losses:

 

(i)             Indemnitee shall be entitled to indemnification pursuant to
Section 9(a);

 

(ii)            no Standard Conduct Determination is legally required as a
condition to indemnification of Indemnitee hereunder; or

 

(iii)          Indemnitee has been determined or deemed pursuant to Section 9(b)
or Section  9(c) to have satisfied the Standard of Conduct Determination,

then the Company shall pay to Indemnitee, within fifteen (15) days after the
later of (A) the Notification Date or (B) the earliest date on which the
applicable criterion specified in clause (i), (ii) or (iii) is satisfied, an
amount equal to such Losses.

 



6

 

 

(e)            Selection of Independent Counsel for Standard of Conduct
Determination. If a Standard of Conduct Determination is to be made by
Independent Counsel pursuant to Section 9(b)(i), the Independent Counsel shall
be selected by the Board, and the Company shall give written notice to
Indemnitee advising him or her of the identity of the Independent Counsel so
selected. If a Standard of Conduct Determination is to be made by Independent
Counsel pursuant to Section 9(b)(ii), the Independent Counsel shall be selected
by Indemnitee, and Indemnitee shall give written notice to the Company advising
it of the identity of the Independent Counsel so selected. In either case,
Indemnitee or the Company, as applicable, may, within five (5) days after
receiving written notice of selection from the other, deliver to the other a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
satisfy the criteria set forth in the definition of “Independent Counsel” in
Section 1(h), and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person or
firm so selected shall act as Independent Counsel. If such written objection is
properly and timely made and substantiated, (i) the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit; and
(ii) the non-objecting party may, at its option, select an alternative
Independent Counsel and give written notice to the other party advising such
other party of the identity of the alternative Independent Counsel so selected,
in which case the provisions of the two immediately preceding sentences, the
introductory clause of this sentence and numbered clause (i) of this sentence
shall apply to such subsequent selection and notice. If applicable, the
provisions of clause (ii) of the immediately preceding sentence shall apply to
successive alternative selections. If no Independent Counsel that is permitted
under the foregoing provisions of this Section 9(e) to make the Standard of
Conduct Determination shall have been selected within twenty (20) days after the
Company gives its initial notice pursuant to the first sentence of this Section
9(e) or Indemnitee gives its initial notice pursuant to the second sentence of
this Section 9(e), as the case may be, either the Company or Indemnitee may
petition the King County Superior Court of the State of Washington (“Washington
Court”) to resolve any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or to appoint as
Independent Counsel a person to be selected by the Court or such other person as
the Court shall designate, and the person or firm with respect to whom all
objections are so resolved or the person or firm so appointed will act as
Independent Counsel. In all events, the Company shall pay all of the reasonable
fees and expenses of the Independent Counsel incurred in connection with the
Independent Counsel’s determination pursuant to Section 9(b).

 

(f)             Presumptions and Defenses.

 

(i)             Indemnitee’s Entitlement to Indemnification. In making any
Standard of Conduct Determination, the person or persons making such
determination shall presume that Indemnitee has satisfied the applicable
standard of conduct and is entitled to indemnification, and the Company shall
have the burden of proof to overcome that presumption and establish that
Indemnitee is not so entitled. Any Standard of Conduct Determination that is
adverse to Indemnitee may be challenged by the Indemnitee in the Washington
Court. No determination by the Company (including by its directors or any
Independent Counsel) that Indemnitee has not satisfied any applicable standard
of conduct may be used as a defense to any legal proceedings brought by
Indemnitee to secure indemnification or reimbursement or advance payment of
Expenses by the Company hereunder or create a presumption that Indemnitee has
not met any applicable standard of conduct.

 

(ii)            Reliance as a Safe Harbor. For purposes of this Agreement, and
without creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee’s actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its subsidiaries in the course of their duties, or by committees of the Board or
by any other Person (including legal counsel, accountants and financial
advisors) as to matters Indemnitee reasonably believes are within such other
Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company. In addition, the knowledge
and/or actions, or failures to act, of any director, officer, agent or employee
of the Company shall not be imputed to Indemnitee for purposes of determining
the right to indemnity hereunder.

 



7

 

 

(iii)          No Other Presumptions. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, will not create a presumption that Indemnitee did not meet any
applicable standard of conduct or have any particular belief, or that
indemnification hereunder is otherwise not permitted.

 

(iv)          Defense to Indemnification and Burden of Proof. It shall be a
defense to any action brought by Indemnitee against the Company to enforce this
Agreement (other than an action brought to enforce a claim for Losses incurred
in defending against a Claim related to an Indemnifiable Event in advance of its
final disposition) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed. In connection with any
such action or any related Standard of Conduct Determination, the burden of
proving such a defense or that the Indemnitee did not satisfy the applicable
standard of conduct shall be on the Company.

 

(v)            Resolution of Claims. The Company acknowledges that a settlement
or other disposition short of final judgment may be successful on the merits or
otherwise for purposes of Section  9(a)(i) if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty. In the event that any
Claim relating to an Indemnifiable Event to which Indemnitee is a party is
resolved in any manner other than by adverse judgment against Indemnitee
(including, without limitation, settlement of such action, claim or proceeding
with our without payment of money or other consideration) it shall be presumed
that Indemnitee has been successful on the merits or otherwise for purposes of
Section 9(a)(i). The Company shall have the burden of proof to overcome this
presumption.

 

10.           Exclusions from Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated to:

 

(a)            indemnify or advance funds to Indemnitee for Expenses or Losses
with respect to proceedings initiated by Indemnitee, including any proceedings
against the Company or its directors, officers, employees or other indemnitees
and not by way of defense, except:

 

(i)             proceedings referenced in Section 5 above (unless a court of
competent jurisdiction determines that each of the material assertions made by
Indemnitee in such proceeding was not made in good faith or was frivolous); or

 

(ii)            where the Company has joined in or the Board has consented to
the initiation of such proceedings,

 

(b)            indemnify Indemnitee if a final decision by a court of competent
jurisdiction determines that such indemnification is prohibited by applicable
law, including, without limitation, (i) in connection with a proceeding by or in
the right of the Company in which Indemnitee was adjudged liable to the Company;
or (ii) in connection with any other proceeding charging improper personal
benefit to Indemnitee, whether or not involving action in Indemnitee’s official
capacity, in which Indemnitee was adjudged liable on the basis that personal
benefit was improperly received by Indemnitee;

 

(c)            indemnify Indemnitee for the disgorgement of profits arising from
the purchase or sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, or any similar successor statute; or

 



8

 

 

(d)            indemnify or advance funds to Indemnitee for Indemnitee’s
reimbursement to the Company of any bonus or other incentive-based or
equity-based compensation previously received by Indemnitee or payment of any
profits realized by Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
under Section 304 of the Sarbanes-Oxley Act of 2002 in connection with an
accounting restatement of the Company or the payment to the Company of profits
arising from the purchase or sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act).

 

The Company and Indemnitee acknowledge that, in certain instances, federal law
or public policy may override applicable state law and prohibit the Company from
indemnifying Indemnitee under this Agreement or otherwise. For example, the
Company and Indemnitee acknowledge that the Securities and Exchange Commission
(the “SEC”) has taken the position that indemnification is not permissible for
liabilities arising under certain federal securities laws, and federal
legislation prohibits indemnification for certain ERISA violations. Furthermore,
Indemnitee understands and acknowledges that the Company has undertaken or may
be required in the future to undertake with the SEC to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company's right under public policy to indemnify Indemnitee.

 

11.           Settlement of Claims. The Company shall not be liable to
Indemnitee under this Agreement for any amounts paid in settlement of any
threatened or pending Claim related to an Indemnifiable Event effected without
the Company’s prior written consent, which shall not be unreasonably withheld;
provided, however, that if a Change in Control has occurred, the Company shall
be liable for indemnification of Indemnitee for amounts paid in settlement if an
Independent Counsel has approved the settlement. The Company shall not settle
any Claim related to an Indemnifiable Event in any manner that would impose any
Losses on Indemnitee without Indemnitee’s prior written consent.

 

12.           Duration. All agreements and obligations of the Company contained
herein shall continue during the period that Indemnitee is a director or officer
of the Company (or is serving at the request of the Company as a director,
officer, employee, member, trustee or agent of another Enterprise) and shall
continue thereafter (i) so long as Indemnitee may be subject to any possible
Claim relating to an Indemnifiable Event (including any rights of appeal
thereto) and (ii) throughout the pendency of any proceeding (including any
rights of appeal thereto) commenced by Indemnitee to enforce or interpret his or
her rights under this Agreement, even if, in either case, he or she may have
ceased to serve in such capacity at the time of any such Claim or proceeding.

 

13.           Non-Exclusivity. The rights of Indemnitee hereunder will be in
addition to any other rights Indemnitee may have under the Constituent
Documents, the Washington Business Corporation Act, any other contract or
otherwise (collectively, “Other Indemnity Provisions”); provided, however, that
(a) to the extent that Indemnitee otherwise would have any greater right to
indemnification under any Other Indemnity Provision, Indemnitee will be deemed
to have such greater right hereunder and (b) to the extent that any change is
made to any Other Indemnity Provision which permits any greater right to
indemnification than that provided under this Agreement as of the date hereof,
Indemnitee will be deemed to have such greater right hereunder.

 

14.           Liability Insurance. For the duration of Indemnitee’s service as a
director or officer of the Company, and thereafter for so long as Indemnitee
shall be subject to any pending Claim relating to an Indemnifiable Event, the
Company shall use commercially reasonable efforts (taking into account the scope
and amount of coverage available relative to the cost thereof) to continue to
maintain in effect policies of directors’ and officers’ liability insurance
providing coverage that is at least substantially comparable in scope and amount
to that provided by the Company’s current policies of directors’ and officers’
liability insurance. In all policies of directors’ and officers’ liability
insurance maintained by the Company, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits as are
provided to the most favorably insured of the Company’s directors, if Indemnitee
is a director, or of the Company’s officers, if Indemnitee is an officer (and
not a director) by such policy. Upon request, the Company will provide to
Indemnitee copies of all directors’ and officers’ liability insurance
applications, binders, policies, declarations, endorsements and other related
materials.

 



9

 

 

15.           No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment to Indemnitee in respect of any Losses to the
extent Indemnitee has otherwise received payment under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise of the amounts
otherwise indemnifiable by the Company hereunder.

 

16.           Subrogation. In the event of payment to Indemnitee under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee. Indemnitee shall execute all papers
required and shall do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.

 

17.           Amendments. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be binding
unless in the form of a writing signed by the party against whom enforcement of
the waiver is sought, and no such waiver shall operate as a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver. Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.

 

18.           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part of the business and/or assets of the
Company, by written agreement in form and substances satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 

19.           Severability. The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any portion thereof)
are held by a court of competent jurisdiction to be invalid, illegal, void or
otherwise unenforceable, and the remaining provisions shall remain enforceable
to the fullest extent permitted by law. Upon such determination that any term or
other provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

 

20.           Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand, against receipt, or mailed, by postage prepaid, certified or
registered mail:

 

(a)            if to Indemnitee, to the address set forth on the signature page
hereto.

 

(b)            if to the Company, to:

Jones Soda Co.
66 South Hanford Street, Suite 150

Seattle, Washington 98134
Attn.: Corporate Secretary

 



10

 

 

Notice of change of address shall be effective only when given in accordance
with this Section 20. All notices complying with this Section 20 shall be deemed
to have been received on the date of hand delivery or on the third business day
after mailing.

 

21.           Governing Law and Forum. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Washington
applicable to contracts made and to be performed in such state without giving
effect to its principles of conflicts of laws. The Company and Indemnitee hereby
irrevocably and unconditionally: (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Washington Court and not in any other state or federal court in the United
States, (b) consent to submit to the exclusive jurisdiction of the Washington
Court for purposes of any action or proceeding arising out of or in connection
with this Agreement, (c) waive, and agree not to plead or make, any claim that
the Washington Court lacks venue or that any such action or proceeding brought
in the Washington Court has been brought in an improper or inconvenient forum.

 

22.           Headings. The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.

 

23.           Entire Agreement. This Agreement, together with the Other
Indemnity Provisions, constitutes the entire agreement between the Company and
Indemnitee with respect to the subject matter hereof and thereof and supersedes
any prior indemnification agreement by and between the Company and Indemnitee in
its entirety.

 

24.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original,
but all of which together shall constitute one and the same Agreement.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 



11

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



    JONES SODA CO.           By:         Name:         Title:                
INDEMNITEE:           By:        Name:               Address:                  
      Email:    



 

 

 


 

 



12

 

 

EXHIBIT A

 

FORM OF UNDERTAKING TO REPAY ADVANCEMENT OF EXPENSES

 

[DATE]

 

Jones Soda Co.
Attn: Chief Executive Officer
66 South Hanford Street, Suite 150

Seattle, Washington 98134

 

Re: Undertaking to Repay Advancement of Expenses.

 

To whom it may concern:

 

This undertaking is being provided pursuant to that certain Indemnification
Agreement, dated [DATE], by and between Jones Soda Co., a Washington corporation
(the “Company”), and the undersigned as Indemnitee (the “Indemnification
Agreement”). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Indemnification Agreement. Pursuant to the
Indemnification Agreement, among other things, I am entitled to the advancement
of Expenses paid or incurred in connection with Claims relating to Indemnifiable
Events.

 

I have become subject to [DESCRIPTION OF PROCEEDING] (the Proceeding) based on
[my status as [an officer/[TITLE OF OFFICER]/a director] of the Company/alleged
actions or failures to act in my capacity as [an officer/[TITLE OF OFFICER]/a
director] of the Company. [This undertaking also constitutes notice to the
Company of the Proceeding pursuant to Section 7 of the Indemnification
Agreement.] The following is a brief description of the [current status of the]
Proceeding:

 

[DESCRIPTION OF PROCEEDING]

 

[Pursuant to Section 4 of the Indemnification Agreement, the Company can (a) pay
such Expenses on my behalf, (b) advance funds in an amount sufficient to pay
such Expenses, or (c) reimburse me for such Expenses.] [Pursuant to Section 4 of
the Indemnification Agreement, I hereby request an Expense Advance in connection
with the Proceeding. The Expenses for which advances are requested are as
follows:]

 

[DESCRIPTION OF EXPENSES]

 

In connection with the request for Expense Advances [set out above/delivered to
the Company separately on [DATE]], I hereby undertake to repay any amounts paid,
advanced or reimbursed by the Company for such Expense Advances to the extent
that it is ultimately determined that I am not entitled to indemnification under
the Indemnification Agreement.

 

This undertaking shall be governed by and construed in accordance with the laws
of the State of Washington, without regard to the principles of conflicts of
laws thereof.

 

Very truly yours,

 

 

13



 

